***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                             V. V. v. V. V.*
                              (AC 44752)
                      Prescott, Cradle and Clark, Js.

                                  Syllabus

The defendant, against whom an order of protection had been issued as to
   her minor child, appealed to this court from certain postjudgment orders
   of the trial court. Held that this court lacked subject matter jurisdiction
   over the appeal and, accordingly, the appeal was dismissed; the defen-
   dant was not aggrieved by the trial court’s orders, as her personal and
   legal interests were not specially and injuriously affected by the orders,
   the first of which mistakenly characterized the defendant’s withdrawal
   of her pending motions as a withdrawal of the plaintiff’s underlying
   action and was later vacated by the court and the second of which
   reflected the fact that the defendant’s counsel withdrew all of the defen-
   dant’s pending motions at a hearing on the same day.
           Argued April 11—officially released October 11, 2022

                            Procedural History

  Application for relief from abuse, brought to the
Superior Court in the judicial district of New Haven,
where the court, M. Murphy, J., granted the application
and issued an order of protection; thereafter, the court,
Goodrow, J., issued a postjudgment order accepting
the withdrawal of the action; subsequently, the court,
Goodrow, J., issued a postjudgment order vacating its
previous order as to the withdrawal of the action and
accepting the defendant’s withdrawal of all of her pend-
ing motions, and the defendant appealed to this court.
Appeal dismissed.
   V. V., self-represented, the appellant (defendant).
   Gayle A. Sims, for the appellee (plaintiff).
                          Opinion

   PER CURIAM. The defendant, V. V., appeals from the
trial court’s May 20, 2021 postjudgment orders, one
of which was vacated by the court and one of which
reflected that the defendant’s counsel withdrew all of
her pending motions on the record at a hearing that
same day.1 Because the defendant was not aggrieved
by either order, we dismiss the appeal for lack of juris-
diction.
   The following undisputed facts and procedural his-
tory are relevant to our resolution of this appeal. On
December 11, 2020, the father of the plaintiff, V. V., a
minor child, filed an application for relief from abuse
on behalf of the plaintiff, claiming that the defendant,
who suffers from bipolar disorder with psychosis, had
attempted to abduct the plaintiff. The trial court, M.
Murphy, J., issued a temporary ex parte restraining
order on December 11, 2020, and a hearing was there-
after scheduled for December 23, 2020. Following the
December 23, 2020 hearing, the court denied the defen-
dant’s motion to dismiss the application and extended
the December 11, 2020 ex parte restraining order for
one year. Judgment entered on December 23, 2020.
   On March 1, 2021, more than two months after the
court rendered judgment on the restraining order, the
defendant filed with the trial court both a motion for
extension of time to appeal the December 23, 2020
judgment and an application for waiver of fees. The
trial court, M. Murphy, J., granted the fee waiver on
March 2, 2021, but denied the motion for extension of
time to appeal on March 4, 2021, as the time to file an
appeal had expired. On March 16, 2021, the defendant
filed an appeal with this court from the trial court’s
order denying her motion for extension of time to
appeal. This court dismissed her appeal for failure to
comply with Practice Book § 63-4.
   The defendant thereafter filed numerous motions in
the Superior Court, including motions for contempt, to
set aside the restraining order, and for a guardian ad
litem to be appointed. A remote hearing was held on
the defendant’s pending motions on May 20, 2021. At
that hearing, the defendant was represented by Attor-
ney Alexander H. Schwartz. Although Attorney
Schwartz indicated that he was withdrawing all of the
defendant’s pending motions, he mistakenly character-
ized the withdrawals as a withdrawal of the restraining
order. Consequently, the trial court, Goodrow, J., issued
a written order on May 20, 2021, stating that it had
accepted ‘‘the applicant’s oral withdrawal of this action’’
on the record. The court, however, promptly recognized
its mistake and issued a second order on that same
date, which vacated its original order and clarified that
(1) it had accepted the defendant’s withdrawal of all
of her pending motions on the record and (2) the
restraining order that had entered on December 23,
2020, remained in full force and effect.2 This appeal
followed.
   The following legal principles guide our inquiry into
whether the defendant has been aggrieved by the trial
court’s May 20, 2021 orders. General Statutes § 52-263
grants the right of appeal to a party who is ‘‘aggrieved
by the decision of the court or judge upon any question
or questions of law arising in the trial . . . .’’
‘‘Aggrievement, in essence, is appellate standing.’’ In re
Ava W., 336 Conn. 545, 554, 248 A.3d 675 (2020). ‘‘It is
axiomatic that aggrievement is a basic requirement of
standing, just as standing is a fundamental requirement
of jurisdiction. . . . There are two general types of
aggrievement, namely, classical and statutory; either
type will establish standing, and each has its own unique
features.’’ (Internal quotation marks omitted.) Perry v.
Perry, 312 Conn. 600, 620, 95 A.3d 500 (2014). ‘‘The test
for determining [classical] aggrievement encompasses
a well settled twofold determination: first, the party
claiming aggrievement must demonstrate a specific per-
sonal and legal interest in the subject matter of the
decision, as distinguished from a general interest shared
by the community as a whole; second, the party claiming
aggrievement must establish that this specific personal
and legal interest has been specially and injuriously
affected by the decision.’’ (Internal quotation marks
omitted.) Avon v. Freedom of Information Commis-
sion, 210 Conn. App. 225, 234, 269 A.3d 852 (2022).
   On June 1, 2021, the self-represented defendant filed
this appeal. The notice of appeal indicates that she
seeks to challenge the court’s May 20, 2021 orders. It
is clear, however, that the defendant’s personal and
legal interests have not been specially and injuriously
affected by those orders. The first order, which mistak-
enly characterized the defendant’s withdrawal of her
pending motions as a withdrawal of the plaintiff’s under-
lying action, was vacated by the second order. The
second order simply reflected the fact that the defen-
dant’s counsel withdrew all of the defendant’s pending
motions at a hearing earlier that day.3 See In re Allison
G., 276 Conn. 146, 158, 883 A.2d 1226 (2005) (‘‘[a] party
cannot be aggrieved by a decision that grants the very
relief sought’’ (internal quotation marks omitted)).
Accordingly, this court lacks subject matter jurisdiction
over the appeal.
   The appeal is dismissed.
  * In accordance with federal law; see 18 U.S.C. § 2265 (d) (3) (2018), as
amended by the Violence Against Women Act Reauthorization Act of 2022,
Pub. L. No. 117-103, § 106, 136 Stat. 49; we decline to identify any person
protected or sought to be protected under a protection order, protective
order, or a restraining order that was issued or applied for, or others through
whom that person’s identity may be ascertained.
  1
    Following appellate briefing and oral argument, this court issued a sup-
plemental briefing order asking the parties to address the jurisdictional
question of whether the defendant was aggrieved by the trial court’s May
20, 2021 orders from which she appeals. The defendant filed a supplemental
brief on August 12, 2022. The plaintiff did not file a response.
   2
     The order provided: ‘‘[The previous order] is vacated. The restraining
order entered on [December 23, 2020] . . . remains in full force and effect.
At the remote hearing on [May 20, 2021] on [the defendant’s] motions, [the
defendant’s] counsel withdrew on the record all pending motions filed by
[the defendant]. The court accepted the withdrawal. The court . . . errone-
ously stated on the record that this action was withdrawn; in fact, [the
defendant’s] motions were withdrawn, not this action. Unless otherwise
modified by the court, the restraining order . . . remains in full force
and effect.’’
   3
     Because the defendant’s prior appeal from the court’s December 23,
2020 judgment granting the application for relief from abuse was dismissed,
we decline to construe the present appeal as an appeal from that judgment.
Moreover, the defendant’s supplemental brief in response to this court’s
order asking the parties to address the jurisdictional question of whether
the defendant was aggrieved by the trial court’s May 20, 2021 orders makes
clear that the defendant appealed from the May 20, 2021 orders, not the
December 23, 2020 judgment granting the application for relief from abuse.